DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. Claims 23 and 26, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action mailed on January 21, 2021, is hereby withdrawn and claims 23 and 26 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215 (CCPA 1971).  See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Brown on July 21, 2022.

The application has been amended as follows: 

1. (Currently Amended) A cutting tool comprising a main part, which is capable of being rotationally driven about a rotational axis, at least first and second cutting insert holders arranged on the main part such that the first and second cutting insert holders are capable of being radially set, and a setting device for setting a position of the first and second cutting insert holders relative to the main part, wherein the first cutting insert holder is arranged in a first guide recess in the main part and the second cutting insert holder is arranged in a second guide recess in the main part, such that the first and second cutting insert holders are capable of being moved transversely to the rotational axis, and the setting device comprises a setting rod, which is arranged in the main part such that the setting rod is capable of being moved axially, and the setting rod supports the first and second cutting insert holders, and the setting rod is shaped such that axial displacement of the setting rod causes radial displacement of the first and second cutting insert holders,
the cutting tool further comprises an adjusting device, which is integrated in the first cutting insert holder,
the adjusting device comprises a setting element and a threaded drive, the setting element comprises a control slope that is supported on the setting rod, and
rotating the threaded drive about a threaded drive axis displaces the setting element relative to the first cutting insert holder, thereby displacing the control slope transversely relative to the rotational axis and transversely relative to the setting rod, the threaded drive axis being offset from the rod, the Page 4 of 18control slope being shaped so that said displacing the control slope adjusts the position of the first cutting insert holder radially in relation to the setting rod.

18. (Currently Amended) The cutting tool according to claim 17, wherein:
the cutting tool comprises at least one non-adjustable cutting insert holder in that it does not have [[a]]the adjusting device
21. (Cancelled)
22. (Cancelled)
24. (Cancelled)
26. (Currently Amended) The cutting tool according to claim 17, wherein the third cutting insert holder has [[an]]a third cutting insert holder adjusting device for adjusting the position of the third cutting insert holder in relation to the setting device.
27. (Cancelled)

28. (Currently Amended) A cutting tool comprising a main part, which is capable of being rotationally driven about a rotational axis, at least a first cutting insert holder arranged on the main part such that the first cutting insert holder is capable of being radially set, and a setting device for setting a position of the first cutting insert holder relative to the main part, wherein:
the first cutting insert holder is arranged in a first guide recess in the main part such that the first cutting insert holder is capable of being moved transversely to the rotational axis,
the setting device comprises a setting rod,
the setting rod is arranged in the main part such that the setting rod is capable of being moved axially, and the setting rod supports the first cutting insert holder, and the setting rod is shaped such that axial displacement of the setting rod causes radial displacement of the first cutting insert holder,
Page 10 of 18the cutting tool further comprises an adjusting device, which is integrated in the first cutting insert holder,
the adjusting device comprises a setting element and a threaded drive, the setting element comprises a control slope that is supported on the setting rod, and
rotating the threaded drive about a threaded drive axis displaces the setting element relative to the first cutting insert holder, thereby displacing the control slope transversely relative to the rotational axis and transversely relative to the setting rod, the threaded drive axis being offset from the rod, the control slope being shaped so that said displacing the control slope adjusts the position of the first cutting insert holder radially in relation to the setting rod.

Allowable Subject Matter
Claims 1, 3-8, 11-14, 16-20, 23, 26 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Soma (US Patent No. 6,402,440 B2) and Friedline (US Patent No. 3,918,826), each disclose an adjusting device comprising a setting element and a threaded drive, the setting element comprises a control slope (at end of threaded drive) that is supported on a setting rod, and rotating the threaded drive about a threaded drive axis displaces the setting element relative to the first cutting insert holder.  Yet, neither reference discloses or suggests the threaded drive axis being offset from the rod.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722